                     IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF VIRGINIA



JASON KESSLER                                      :      Case No. 1:18-cv-00015

              Plaintiff                            :      Judge MOON


                                                   :
       -v-

CITY OF CHARLOTTESVILLE et al.              :

                                                   :
              Defendants

_______________________________________________________

              MOTION TO WITHDRAW AS COUNSEL
_______________________________________________________

       Now come Attorneys Elmer Woodard and James E. Kolenich and move to withdraw

as Counsel for defendants National Socialist Movement, Nationalist Front, and Jeff Schoep.



                                    Respectfully Submitted,



                                    s/ Elmer Woodard_____________
                                    Elmer Woodard (VSB No. 27734)
                                    5661 US Hwy 29
                                    Blairs, VA 24527
                                    Phone: 434-878-3422
                                    Email : isuecrooks@comcast.net
                                    Attorney for NSM, NF, and Jeff Schoep

                                    s/ James E. Kolenich_PHV_
                                    James E. Kolenich (OH 77084)
                                    KOLENICH LAW OFFICE
                                             1
                                          9435 Waterstone Blvd. #140
                                          Cincinnati, OH 45249
                                          Phone: 513-444-2150
                                          Fax: 513-444-2099
                                          Email: Jek318@gmail.com
                                          Attorney for NSM, NF, and Jeff Schoep




                                     CERTIFICATE OF SERVICE

       I certify the above was served on February 21, 2019 by the Court’s CM/ECF system
and upon non ECF participants as follows:

Loyal White Knights of the Ku Klux Klan                     Moonbase Holdings, LLC
a/k/a Loyal White Knights Church of                         c/o Andrew Anglin
the Invisible Empire, Inc.                                  P.O. Box 208
c/o Chris and Amanda Barker                                 Worthington, OH 43085
2634 U.S. HWY 158 E
Yanceyville, NC 27379                                       Andrew Anglin
                                                            P.O. Box 208
Augustus Sol Invictus                                       Worthington, OH 43085
9823 4th Avenue
Orlando, FL 32824                                           East Coast Knights of the Ku Klux Klan
                                                            a/k/a East Coast Knights of the
Fraternal Order of the Alt-Knights                          True Invisible Empire
c/o Kyle Chapman                                            26 South Pine St.
52 Lycett Circle                                            Red Lion, PA 17356
 Daly City, CA 94015



Elliott Kline eli.f.mosley@gmail.com
Matthew Heimbach matthew.w.heimbach@gmail.com
Jeff Schoep commander@newsaxon.org
James Stern jamesstern@thejamesstern.com

                                                       s/ James E. Kolenich PHV
                                                       James E. Kolenich




                                                  2
